DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions

Applicant’s election without traverse of claims 1-15 in the reply filed on 06/21/2022 is acknowledged. Claims 16-20 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020, 04/16/2020 and 03/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.


Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Nakajima et al. (JP 2018-35050 A, For the purpose of English translation, examiner has utilized US-PGPUB 20190249846 A1 since it claimed priority) in view of BRYAN et al. (WO2012/116215A1).
Regarding claim 1, Nakajima et al.  discloses (see Figs. 1-11)  an apparatus (100) for curing a coating  composition (ultraviolet-curable resin) disposed on a glass fiber, comprising: 
a diffuse reflector surrounding a coating (reflective portion 52 as in Fig. 4-5, see paragraph [0047]) composition disposed on a glass fiber (200), the diffuse reflector defining a cavity having a sidewall extending from a first end to a second end (as in paragraph [0047] optical fiber 200, held in,  an insertion portion 6 is secured in a securing portion 7) , the first end having a first opening and the second end having a second opening, the glass fiber passing through the cavity from the first opening to the second opening (as illustrated in Fig. 1, fiber 200 passes through cavity 52 from one end to another end), the sidewall having an interior surface (52) facing the coating composition disposed on the glass fiber (200, as shown in Fig. 4-5); and 
a light source (2) integrated with the diffuse reflector, the light source configured to direct light to the scattering material (see paragraph [003]-[0039]), the scattering material configured to diffusely reflect at least 90% of the light, the diffusely reflected light having sufficient intensity to cure the coating composition (as in paragraph [0037] the coating resign is cured).
Nakajima et al.  does not teach discloses, the interior surface comprising a scattering material.
BRYAN et al. discloses a scattering material for reflecting surface (reflective scattering materials include rough reflective metal surface, structured specularly reflective surfaces, specularly reflective surfaces having diffuse coatings over the specularly reflective surface see page 27, line 15-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form interior surface of scattering material as disclosed by BRYAN et al. in order to apply reflected light in all possible direction and provide reflective surface of Nakajima et al.’s device with scattering material (see page 27, line 15-29).

Regarding claim 2, BRYAN et al.  further discloses the coating composition comprises an acrylate compound (see page 19, line 7-16).

Regarding claim 3, Nakajima et al.  discloses (see Figs. 1-11) the first end comprises a first end wall, the first end wall comprising the first opening (as in Fig. 1).

Regarding claim 4, BRYAN et al.  further discloses the first end wall has a surface comprising the scattering material.

Regarding claim 5, Nakajima et al.  discloses (see Figs. 1-11) the light is UV light, the UV light having a wavelength in a range from 300 nm - 400 nm (see paragraph [0040]).

Regarding claim 6, Nakajima et al. in view of BRYAN et al. discloses the apparatus as in claim 1, except the scattering material comprises partially sintered silica soot, the partially sintered silica soot having a density in the range from 0.8 g/cm3 - 1.8 g/cm3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for providing diffused light in all direction and use material of partially sintered silica soot having a density in the range from 0.8 g/cm3 - 1.8 g/cm3, to use a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 7, Nakajima et al.  discloses (see Figs. 1-11) the light source comprises a light-emitting diode, the light-emitting diode emitting light at a wavelength in the range from 200 nm - 400 nm  (see paragraph [0040]).

Regarding claim 8, BRYAN et al. further discloses  the light source comprises an array of the light-emitting diodes, the array comprising a material surrounding the light-emitting diodes and a reflective plate disposed on the material surrounding the light-emitting diodes, the reflective plate comprising a material having a diffuse reflectivity of at least 90% of the light and comprising openings, the openings permitting transmission of the light through the reflective plate (see page 2, line 8-16).

Regarding claim 9, Nakajima et al.  discloses (see Figs. 1-11) the light source is integrated with the sidewall, the integration including placing the light source in an opening of the sidewall (see Fig. 2, 21 is integrated in 23)..

Regarding claim 10, Nakajima et al. in view of BRYAN et al. discloses the apparatus as in claim 1, except the cavity is configured as a cylinder, the cylinder having a diameter no greater than 1 inch.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide cylindrical cavity of greater than 1 inch for processing any fiber with different diameters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 11, Nakajima et al.  discloses (see Figs. 1-11) the cavity is configured as an annulus, the annulus comprising an opening in the sidewall (as illustrated in Fig. 10).

Regarding claim 12, Nakajima et al. in view of BRYAN et al. discloses the apparatus as in claim 1, except the diffusely reflected light has a Lambertian intensity distribution.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide diffusely reflected light with Lambertian intensity distribution for curing fiber coating evenly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 13, BRYAN et al. further discloses the scattering material diffusely reflects at least 95% of the light (see page 2, line 8-16)..

Regarding claim 14, Nakajima et al. further discloses (see Figs. 1-11) the glass fiber passes through the cavity at a speed of at least 40 m/s (see paragraph [0037].

Regarding claim 15, Nakajima et al. further discloses (see Figs. 1-11) a tube (opening 52), the tube passing through the cavity from the first opening to the second opening and surrounding the coating composition.

Regarding claim 16-20 are non-elected and withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 29, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872